DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant claims are the national stage entry of PCT/US2019/018009 filed 14 February 2019. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/710,394 filed 16 February 2018.

Status of the Claims
Claims 1, 6, 9, 16-20, 24, 26-33, 41-42,44, 46-48, 51, and 57 are pending.
Claims 1, 6, 9, 16-20, 24, 26-33, 41-42,44, 46-48, 51, and 57 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 9, 16-20, 24, 26-33, 41-42,44, 46-48, 51, and 57 are rejected under 35 U.S.C. 103 as being obvious over Beatty et al. (US 2018/0215730).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).

	The Applicant claims, in claim 1, a method of treating a disease mediated in part by adenosine A2A or adenosine A2B receptors, comprising administering Compound I. Claims 6, 9, and 16-20 all limit the dosage and mode of administration. Claims 24 and 26-33 limit the disease to certain cancers. Claims 41-42, 44, and 46-48 are a method of treating a cancer comprising administering Compound I and an additional chemotherapeutic agent. Claims 51 and 57 are directed to a composition and dosage form comprising compound I.
	Beatty teaches a compound of formula I, or a salt thereof, which anticipates compound I of the instant claims [0051] (claim 23). The compound is a potent A2AR and A2BR antagonist [0051]. Beatty teaches methods of treating cancer by administering a therapeutically effective amount of the inhibitor [0052]. Beatty teaches using compound I in a method of treating cancer comprising administering the drug to a subject along with one additional therapeutic agent (claims 54, 56). The composition can be administered orally in tablets or capsules containing from 1-1000 mg of the active 
	It would have been prima facie obvious to prepare the compound I of Beatty in an oral dosage form with an excipient and/or additional chemotherapeutic agent to treat cancers selected from breast, ovarian, non-small-cell lung carcinoma, colorectal, pancreatic, and prostate. The dosages required in the instant would have been obvious based on the ranges taught in Beatty. For example, a 50 kg person could be given 3 mg/kg once per day for a total daily dosage of 150 mg. Lower amounts are also permitted for a total dosage of 75 mg or 100 mg, as desired. As such, Beatty renders obvious instant claims 1, 6, 9, 16-20, 24, 26-33, 41-42,44, 46-48, 51, and 57.

Claims 1, 6, 9, 16-18, 20, 24, 26-33, 41-42,44, 46-48, and 51 are rejected under 35 U.S.C. 103 as being obvious over Beatty et al. (US 2018/0215730) as evidenced by Rosen et al. (Tetrahedron Letters 61 (2020) 151855).
See above for a description of the claims.
	Cremasco teaches compound AB928 [0023], which reads on compound I of the instant claims as evidenced by Rosen (Fig 1). AB928, which is an A2AR antagonist, can be administered in combination with an anti-CD73 antibody [0006, 0023]. In addition, it can be administered in combination with other anti-cancer therapeutics such as 5-fluorouracil and doxorubicin [0420]. The composition can be used to treat cancers such 
	Cremasco does not teach a dose of A2AR antagonist from about 5-250 mg.	
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Cremasco does not anticipate this specific combination of active agents, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of active agents and carrier from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” Thus, it would have been prima facie obvious to prepare the composition of Cremasco which comprises an anti-CD73 antibody molecule and can further comprise a second therapeutic such as an A2AR antagonist like AB928 for the treatment of cancer. Additional actives like doxorubicin and fluorouracil would also have been obvious to include. Cremasco is not particular on the concentration of the active agents but teaches a broad range of about 60-2400 mg or 1-30 mg/kg therefore it would have been obvious to apply this concentration range to each active agent in the composition which includes the A2AR antagonist. For example, a 50 kg person could be given 3 mg/kg once per day for a total daily dosage of 150 mg. Lower amounts are also permitted for a total dosage of 75 mg or 100 mg, as desired. Cremasco teaches dosing every few days or weeks, but says dosing can vary. Thus, it would have been obvious to use any dosing schedule including once daily to treat the targeted cancers. Claims 1, 6, 9, 16-18, 20, 24, 26-33, 41-42,44, 46-48, and 51 are accordingly rejected as obvious in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613